UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                           No. 96-1388



YIQUN GUO,

                                             Plaintiff - Appellant,

         versus

THE RYLAND GROUP, INCORPORATED,

                                              Defendant - Appellee,

         and

ARLENE MALECH; DOUGLAS TOWNSEND,

                                                         Defendants.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. J. Frederick Motz, Chief District Judge.
(CA-95-1319-JFM)

Submitted:   November 21, 1996           Decided:   December 2, 1996


Before HALL, WILKINS, and HAMILTON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Yiqun Guo, Appellant Pro Se. Richard J. Hafets, Eric Paltell,
Sonya Kazazian Hannan, PIPER & MARBURY, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
2
PER CURIAM:

     Appellant appeals the district court's order granting Defen-

dant's motion for summary judgment in this employment discrimina-

tion action. We have reviewed the record and the district court's

opinion and find no reversible error. Accordingly, we affirm on the

reasoning of the district court. Guo v. Ryland Group, Inc., No. CA-
95-1319-JFM (D. Md. Feb. 26, 1996). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-
sional process.




                                                          AFFIRMED




                                3